FILED
                               FOR PUBLICATION                              MAR 24 2008

                                                                      CATHY A. CATTERSON, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT R. FOULON,                               No. 05-35383

          Plaintiff - Appellant,                D.C. No. CV-04-02555-JCC

  v.
                                                ORDER
KLAYMAN & TOSKES PA, a foreign
corporation,

          Defendant - Appellee.



                   Appeal from the United States District Court
                      for the Western District of Washington
                John C. Coughenour, Chief District Judge, Presiding


KOZINSKI, Chief Judge, REINHARDT, KLEINFELD, HAWKINS,
GRABER, WARDLAW, GOULD, PAEZ, RAWLINSON, M. SMITH,
IKUTA, Circuit Judges:

       The parties’ motion to dismiss is granted. The appeal is dismissed with

prejudice, each party to bear its own costs.
                                    COUNSEL

Carl J. Carlson, Carlson & Dennett, P.S., for the Plaintiff-Appellant.

William R. Kiendl, Lee, Smart, Cook, Martin & Patterson, P.S., Inc., for the
Defendant-Appellee.